Name: Commission Regulation (EC) No 1830/2002 of 14 October 2002 amending Regulation (EC) No 2342/1999 laying down detailed rules for the application of Council Regulation (EC) No 1254/1999 on the common organisation of the market in beef and veal as regards premium schemes
 Type: Regulation
 Subject Matter: animal product;  agricultural structures and production;  executive power and public service;  agricultural policy
 Date Published: nan

 Avis juridique important|32002R1830Commission Regulation (EC) No 1830/2002 of 14 October 2002 amending Regulation (EC) No 2342/1999 laying down detailed rules for the application of Council Regulation (EC) No 1254/1999 on the common organisation of the market in beef and veal as regards premium schemes Official Journal L 277 , 15/10/2002 P. 0015 - 0016Commission Regulation (EC) No 1830/2002of 14 October 2002amending Regulation (EC) No 2342/1999 laying down detailed rules for the application of Council Regulation (EC) No 1254/1999 on the common organisation of the market in beef and veal as regards premium schemesTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 2799/98 of 15 December 1998 establishing agrimonetary arrangements for the euro(1), and in particular Article 9 thereof,Having regard to Council Regulation (EC) No 1254/1999 of 17 May 1999 on the common organisation of the market in beef and veal(2), as last amended by Commission Regulation (EC) No 2345/2001(3), and in particular Articles 4(8), 6(7), 11(5), 13(5) and 20 thereof,Whereas:(1) For the suckler cow premium, Article 29a of Commission Regulation (EC) No 2342/1999 of 28 October 1999 laying down detailed rules for the application of Council Regulation (EC) No 1254/1999 on the common organisation of the market in beef and veal as regards premium schemes(4), as last amended by Regulation (EC) No 169/2002(5), lays down a rule for the rounding off of the number of animals for the purposes of calculating the minimum and maximum number of heifers expressed as a percentage. Article 17(3) of that Regulation also lays down the number of heifers that may benefit from that premium where a premium application covers two to five animals after adjustment to the individual ceiling. The coexistence of the two rules raises problems in application and produces differences in the way premium applications are dealt with. In order to ensure the application of a single rounding-off rule while retaining the rule that is most favourable to producers, Article 17(3) of the Regulation should be deleted.(2) Article 41 of Regulation (EC) No 2342/1999 lays down certain rules relating to the payment of advances. Due to exceptionally unfavourable weather conditions, producers in some Member States have been unable to harvest enough fodder of sufficiently high quality to feed their livestock throughout the winter. In order to allow producers to meet the additional financial charges resulting from the need to buy additional fodder, an increase in the amount of the advance for the special premium, the suckler cow premium, the slaughter premium and the additional payments should be authorised.(3) The second paragraph of Article 42 of Regulation (EC) No 2342/1999 lays down special rules as regards the allocation year for animals subject to the special premium scheme where that premium has been granted in accordance with one of the options provided for in Article 8 of that Regulation. Under the above Article 8, Member States which decide to grant the special premium at the time of slaughter are to provide that the premium is also to be granted when eligible animals are being dispatched to another Member State or being exported to a third country. The second paragraph of Article 42 contains no reference to these cases. Determining the allocation year does not raise any difficulties where animals are dispatched to another Member State as the aid application is submitted before the animal leaves the territory of the Member State concerned under the third subparagraph of Article 8(6) of that Regulation. However, where animals are exported to third countries, as the aid application may also be submitted after the animals leave Community customs territory, the scope of the second paragraph of Article 42 must be clarified.(4) Under Article 43 of Regulation (EC) No 2342/1999 the conversion into national currency of premium amounts and of the extensification payment is to be carried out in accordance with the average, calculated pro rata temporis, of the exchange rates applicable in the month of December preceding the allocation year determined in accordance with Article 42. It should be made clear that the exchange rate is fixed annually by the Commission, as in the case of the other common market organisations.(5) Taking into account the difficulties encountered, the provision of this Regulation relating to the advance on premiums and on the additional payments should enter into force immediately. Moreover, in order to give producers and the competent authorities in the Member States time to adapt to the new rule, provision should be made for the deferred application of the rule relating to the rounding-off of the number of heifers. As regards the annual fixing of the exchange rate, its application should be made to coincide with the start of the next calendar year. Finally, in order to take into account the situation of exports carried out during the current year, the provision relating to the allocation year should apply retroactively.(6) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Beef and Veal,HAS ADOPTED THIS REGULATION:Article 1Regulation (EC) No 2342/1999 is hereby amended as follows:1. Article 17(3) is deleted;2. the last subparagraph of Article 41(1) is replaced by: "However, as regards the calendar years 2000, 2001 and 2002, the advance on the special premium, the suckler cow premium, the slaughter premium and the additional payments may be paid at a rate of up to 80 % of the amount of those premiums or of those payments;"3. the second paragraph of Article 42 is replaced by the following: "However, if the special premium is granted in accordance with one of the options provided for in Article 8:- where the animal was slaughtered or exported no later than 31 December, and- where the premium application for that animal is submitted after that date,the amount of the premium applicable shall be that in force on 31 December of the year in which slaughter or export took place."4. the following sentence is added to Article 43: "the average exchange rate shall be fixed by the Commission during the preceding month."Article 2This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities.It shall apply from the date of its entry into force.However:- points 1 and 4 of Article 1 shall apply from 1 January 2003,- point 3 of Article 1 shall apply from 1 January 2002.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 14 October 2002.For the CommissionFranz FischlerMember of the Commission(1) OJ L 349, 24.12.1998, p. 1.(2) OJ L 160, 26.6.1999, p. 21.(3) OJ L 315, 1.12.2001, p. 29.(4) OJ L 281, 4.11.1999, p. 30.(5) OJ L 30, 31.1.2002, p. 21.